Citation Nr: 0935129	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from May 9, 2005, to May 12, 2005, 
at Marshfield Clinic and St. Joseph's Hospital in Marshfield, 
Wisconsin.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005, June 2005, July 2005, and 
October 2005 decisions of the Department of Veterans Affairs 
(VA) Medical Center (MC) in Tomah, Wisconsin, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in Milwaukee, 
Wisconsin.

The Veteran submitted a VA Form 9 in August 2006 in which he 
indicated that he wanted to have a hearing before the Board 
at a local VA office.  In a separate form received during 
that same month, he requested a video conferencing hearing. 
However, he has not yet been provided such a hearing, and the 
RO has requested the claims file be returned so that he may 
be scheduled for a video conference hearing.  The failure to 
afford the Veteran a hearing would amount to a denial of due 
process. 38 C.F.R. § 20.904(a)(3) (2008).  Therefore, the 
Veteran should be scheduled for a videoconference hearing 
before the Board at that RO in Milwaukee, Wisconsin.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Milwaukee RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






